         Case 4:19-cv-00514-KGB Document 16 Filed 08/14/19 Page 1 of 3



                                                                                         FILED
                                                                                 U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT                  EASTERN DISTRIC ARKANSAS
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION
                                                                        JAME
Turtle Island Foods, SPC, doing business as                                      ,~~/
                                                                        By:_-H~t.--=~"'-.dr,F-c::--:oE=Pc-::c-,-,LE=R,.,.,,.K
The Tofurky Company

       Plaintiff,

V.                                                          Case No. 4:19-cv-514-KGB

Nikhil Soman, in his official capacity as Director
of the Arkansas Bureau of Standards

       Defendant.


                    PLAINTIFF'S NOTICE OF FILING EXHIBIT ON DVD

       Comes the Plaintiff, Turtle Island Foods, SPC, doing business as The Tofurky Company,

and states:

        1.     Plaintiff filed a Motion for Preliminary Injunction on August 14, 2019, see

Docket Entry No. 14.

        2.     Exhibit 4, attached hereto on DVD, to Plaintiffs Motion are the following video

recordings:

               (A)     the February 27, 2019 Hearing of the Agriculture, Forestry & Economic
                       Development Committee of the Arkansas House of Representatives
                       concerning House Bill 1407;

               (B)     the March 4, 2019 floor session presentation of House Bill 1407 to the
                       Arkansas House of Representatives; and

               (C)     the March 13, 2019 floor presentation of House Bill 1407 to the Arkansas
                       Senate.

All DVDs have been scanned for viruses.




                                            Page 1 of 2
         Case 4:19-cv-00514-KGB Document 16 Filed 08/14/19 Page 2 of 3




                                                      Respectfully submitted,



                                                      Jeff rie e ( R 2001124)
                                                      J es, Carter & Priebe, LLP
                                                      500 Broadway, Suite 400
                                                      Little Rock, Arkansas 72201
                                                      Email: jpriebe@jamescarterlaw.com
                                                      Tel 501.372.1414; Fax 501.372.1659

                                                      Counsel for Plaintiff




                                  CERTIFICATE OF SERVICE

      I hereby certify that on August \       ~
                                             2019, a true and accurate copy of the foregoing
document has been served by regular U.S. Mail, postage prepaid, upon the following:

Jerry Garner
Assistant Attorney General
Arkansas Attorney General's Office
323 Center Street, Suite 200
Little Rock AR 72201
Tel 501.682.1723; Fax 501.682.2591
jerry.garner@arkansasag.gov
Attorney for Defendant, Nikhil Soman
in his official capacity as Director of the
Arkansas Bureau ofStandards




                                              Page 2 of2
        Case 4:19-cv-00514-KGB Document 16 Filed 08/14/19 Page 3 of 3



Turtle Island Foods, SPC, dba The Tofurky Company
v. Nikhil Soman, Director of the Arkansas Bureau ofStandards
USDC Case No. 4:19-cv-514-KGB                                                                                                             Page 1 of 1



CD Contents: 8.14.2019 Exhibit 4 to Plainttffs Motion for Preliminary Injunction:

      I E?.l     '?       •                        '4'iri;ige:'.   BO-RE Drive (F:) 4-19-cv-514-KGB                                       •      X
+we
 f-

         A
                Name                                                                          Date modified

               v Files Currently on the Disc (3)

                 ~    AR, HB 1407, 2ff19c02·27, H Ag H~g--TRIMMED.mov                     B/12/2019 4:45 PM
                 ~ AR, HB 1407, 2019-03-04, House votec-TRIMMED.mov                           B/1?✓2019 4:43 PM
                 ~l AR,HB 1407, 2019~03-13. Senate vote--v2--TRIMMEO.mov                      B/l2/2D19 4:43 PM



 3 items


                                                                      Turtle Island Foods, SPC,
                                                                      dba The Tofurky Company
                                                                                   v.
                                                                     Nikhil Soman, Director of the
                                                                    Arkansas Bureau of Standard~B
                                                                   USDC Case No. 4:19-cv-514-K
                                                                                                                                    August 14, 2019


                                                                                   /··    ,      .....,_
                                                                                              .. ,         ,··-   .. ,'.\,
                                                                                                                      ;\.•
                                                                                                                    ,._.,;)':..
                                                                                                                                   This DVD contains:

                                                                                                                                       Exhibit 4 to
                                               ~TER                                                                   ____


                                                                                                                                     Docket Entry 14
                                                                                                                                                         1
                                                    &PR.IE~~.                1 ~'
                                                                              ·.     \,
                                                                                                                                   Plaintifrs Motton for l
                                                                                                                                  Preliminary Injunction
                                                    Attorneys at Law               ...

                                                                               "\ ' :>,..,.                           /


                                                                                               ·culture Forestry
                                                                 2.27.2019 Hearing ofth e A gn         '  e Bill 1407_;_
                                                            & Economic Dev. Committee. Ark HR re I_Iou:f
                                                                      3 4 2019 floor session presentation
                                                                       . . House Bill 1407 to Ark HR;
                                                                          3 13 2019 floor presentation of
                                                                           . . B"ll 1407 to the Ark Senate
                                                                        House 1
